Citation Nr: 1433758	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-38 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 1, 2010 for the addition of the dependent children E.W. and B.W.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 until February 1976.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2012, the Veteran and his representative appeared before the undersigned to offer testimony in support of his claim.  A transcript of the hearing is of record.  

The issue of entitlement to dependency and indemnity compensation benefits as an adult helpless child been raised by the record in an April 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Notice of the Veteran's desire to add his dependent stepchildren E.W. and B.W. to his compensation award was received on April 19, 2010; there is no correspondence prior to April 19, 2010 that can be construed as a claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2010 for the award of additional compensation for the dependent children E.W. and B.W. have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board notes that the effective date issues on appeal were first raised in a Notice of Disagreement (NOD) submitted by the Veteran in June 2010.  As stated above, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issues on appeal did not stem from an application for benefits; rather, they stemmed from an NOD as to the effective date assigned for the award of additional benefits.  As such, the required statutory notice as to an award of additional compensation for a dependent child had served its purpose, and its application was no longer required as to the downstream issue of the assignment of an effective date for the award of additional compensation for the dependent spouse.  38 C.F.R. § 3.159(b)(3) ; See Dingess/Hartman, 19 Vet. App. at 490-91.  

Rather, upon receipt of a notice of disagreement in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  38 U.S.C.A. § 7105(d) (West 2002).  If, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a SOC if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03.

A September 2010 statement of the case informed the Veteran of the law governing the assignment of an effective date with respect to the issue on appeal.  38 U.S.C.A. § 7105.  Further, the claim at issue is a claim for an earlier effective date, and all pertinent evidence is already of record.  In light of the foregoing, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The RO has provided the Veteran with the required statement of the case discussing the reasons and bases for not assigning earlier effective dates and citing the applicable statutes and regulations.  Additionally, the Board finds that the Veteran has had ample opportunity to supplement the record.  

With respect to VA's duty to assist, the Board concludes that all evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue on appeal, and the Board does not find that the record indicates any such records are outstanding.  

Discussion of the December 2012 personal hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the status of his dependents.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




II.  Earlier Effective Date

The Veteran claims that he mistakenly left his stepchildren E.W. and B.W. off of VA Form 21-686c submitted in November 1999 identifying his dependents.  This form identified his wife, S.S. and dependent child A.S.  He submitted a statement identifying E.W. and B.W. as dependents in April 2010.  

In June 2010, the Veteran was notified that E.W. and B.W. were added to his award effective May 1, 2010. 

In a  June 2010 statement, the Veteran requested that he receive back pay for the addition of his stepchildren.  In a June 2010 letter, the RO denied the Veteran request for an earlier effective date.  In June 2010, the Veteran filed a Notice of Disagreement with the effective dates assigned to the additional compensation for his dependent children.  He stated that his medication impairs his decision-making ability.  

Under the controlling regulations, the effective date of an award of additional compensation benefits for a dependent is the latest of the following: 1) the date of the veteran's marriage, or birth of his or her child, if evidence of the event is received within one year of the event; 2) the date notice is received of the dependent's existence, if evidence is received within one year of the VA request; 3) the date dependency arises; 4) the effective date of a qualifying disability rating provided evidence of dependency is received within one year of notification of such action; or 5) the date of commencement of the Veteran's award.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. See 38 U.S.C.A. § 5107(a) (providing the appellant "has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim.").  In this case, the Veteran was provided notice of the availability of additional compensation benefits for his dependents most recently in a July 2008 notice letter accompanying a rating decision increasing his rating for a spine disorder.  Thus, the Veteran was responsible for notifying the RO with respect to the existence of his eligible dependents.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2013).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2013).  

In this case, there is no apparent dispute as to the date of receipt by the RO of the Veteran's completed VA-Form 21-686c.  Moreover, the Veteran's April 2010 contact with the RO was the first time that he had identified E.W. and B.W. as dependents.  The Veteran has not suggested that he made any earlier request to add these two dependent children to his compensation award.  

If the Veteran had informed the RO of these dependent children at any time within one year of the July 2008 rating decision increasing his rating for a spine disorder, the effective date of the award would have been the effective date of the qualifying disability rating.  See 38 C.F.R. § 3.401(b)(3).  However, the first notification to VA of E.W. and B.W. as dependents consisted of the April 2010 contact.  Thus, the provisions of 38 C.F.R. § 3.401(b)(3) do not apply.  Therefore, the date of claim became the date that notice of the dependent children was received, and an effective date earlier than May 1, 2010 is not warranted.  

The Board has considered whether informal claims were received or should have been inferred prior to the date of receipt of the formal claims.  To constitute an informal claim for a benefit, a communication or action must indicate intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, there is no other prior correspondence to VA with respect to his E.W. and B.W.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  After a thorough review of the claims file, the Board finds the earliest correspondence received from the Veteran was an April 19, 2010 letter; thus, the correct effective date for payment purposes is May 1, 2010.  

In this case, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date.  As such, the benefit of the doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than May 1, 2010 for the addition of the dependent children E.W. and B.W. is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


